Citation Nr: 1442928	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-15 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include whether compensation under the provisions of 38 U.S.C.A. § 1151 is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran had active service from March 1948 to January 1952.  He died in March 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a May 2010 decision, the Board denied service connection for the cause of the Veteran's death.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court vacated the decision and remanded the claim for compliance with the instructions in a Joint Motion for Remand.  The parties to the Joint Motion determined that the Board erred in failing to ensure that VA satisfied its duty to assist the appellant in obtaining identified records and failed to properly evaluate the lay evidence of record.  As such, in September 2011, the Board remanded the matter in order to obtain outstanding records and an additional medical opinion.  

In a March 2013 Written Brief Presentation, the appellant's representative raised a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  The Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also Ingram v. Nicholson, 21 Vet.App. 232, 256 (2007) (the Secretary must look at the conditions stated and the causes averred in a pro se pleading to determine whether they reasonably suggest the possibility of a claim for a benefit under title 38, regardless of whether the appellant demonstrates an understanding that such a benefit exists or of the technical elements of such a claim).  In April 2013, the Board remanded the claim, in part, to provide notice to the appellant, to obtain an additional medical opinion relevant to this theory of entitlement, and to allow the Agency of Original Jurisdiction (AOJ) to address medical articles submitted by the appellant.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also an electronic Virtual VA paperless claims file.  A review of the documents in the Virtual VA file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The death certificate reflects that he died on March [redacted], 2006, and the immediate cause of death was respiratory failure due to (or as a consequence of) blastomycosis.  Other significant conditions contributing to death but not resulting in the underlying cause included lung cancer, atrial fibrillation, and deep vein thrombosis.   At the time of his death, he had been granted service connection for rheumatic heart disease, inactive, with residuals of rheumatic valvulitis and mitral incompetency, evaluated as 60 percent disabling, and a total disability rating based on individual unemployability, effective June 4, 2004.  

The appellant contends that this service-connected disability contributed to the Veteran's death in the form of atrial fibrillation.  In a March 2013 Written Brief Presentation, the appellant's representative asserted that the Veteran's cause of death, respiratory failure due to blastomycosis, may have been due to contracting blastomycosis during service and which reoccurred after service in 1957.  The representative argued that, although not diagnosed during service, the Veteran's blastomycosis was demonstrated during service as bilateral hilar calcifications in July 1951 and as symptoms such as joint and muscle aches, starting in 1950.  Additionally, as noted in the Introduction, the representative contended, in the alternative, that VA failed to properly treat the Veteran's blastomycosis in 1957 and such negligent treatment caused or contributed to his death.  In a June 2014 letter to the Appeals Management Center, the appellant asserted that she never claimed that service connection was warranted on a direct basis or under 38 U.S.C.A. § 1151 for blastomycosis.  Nevertheless, as this theory was raised by her representative and was addressed in the April 2013 Board remand, the appellant, as a matter of law, has the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).    

In May 2014, a VA physician provided a very detailed opinion in response to the questions posed by the Board relevant to the onset and treatment of blastomycosis.  Regrettably, his opinion was based in part on the absence of certain records in the file.  Specifically, he noted that there was no record of a chest X-ray to identify the presence of bilateral hilar calcifications during active service in July 1951 or for diagnosis and treatment of blastomycosis at a VA Medical Center (VAMC) in Durham, North Carolina in 1957.  However, these records are present in the VBMS electronic file, although they are difficult to locate.  They are contained in documents titled "BVA Decision" received and entered into the electronic file on October 4, 2010.  The July 1951 X-ray results are documented on page 383, and the records of VAMC Durham treatment for blastomycosis from July 18 to September 27, 1957 and from October 28 to November 1, 1957 are on pages 316-325, and 306-310, respectively.  Occasional notations of joint aches are located in the service treatment records also included in these electronic documents.  VA must ensure that any medical opinion is based on sufficient facts or data.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, an additional review and addendum by the VA physician is necessary to decide the claim.  

Further, the physician referred to VA outpatient treatment records from 2004 to 2006 that he reviewed in an electronic health record system.  This system is not accessible by the Board, and the records have not been entered into evidence in the record or considered by the AOJ.  Therefore, even though the physician pasted some excerpts into his report, the complete file of these records must be obtained, entered into the VBMS system, and considered by the AOJ in a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records of VA outpatient treatment of the Veteran from 2004 until his death in March 2006 and associate all records received with the electronic claims file.  

2.  Thereafter, provide access to the VBMS claims file to the VA physician who provided the May 2014 opinion, if available, or to another qualified VA physician.  Request that the physician review the file and note the review in an addendum report.  Direct attention to the X-ray report dated July 20, 1951 showing bilateral hilar calcifications on page 383 in the two documents entitled "BVA Decision" received on October 4, 2010.  Records of VAMC Durham treatment for blastomycosis from July 18 to September 27, 1957 and from October 28 to November 1, 1957 are on pages 316-325, and 306-310, respectively, of the same document.  Occasional notations of joint and muscle aches are located in the service treatment records in the same electronic documents.  

Request that the VA physician who provided an opinion in May 2014 provide an addendum and any changes to the opinion after consideration of the records previously noted to be missing from the file.  If the physician is not available and another physician is selected to provide an opinion, request that the physician provide an opinion and responses to the questions posed by the Board in the April 2013 remand that are repeated as follows.   

(A)  Did the Veteran's blastomycosis at least as likely as not have its onset in, or is otherwise related to, his military service?  The examiner is asked to specifically address the bilateral hilar calcifications in July 1951, reported symptoms of joint and muscle aches, starting in 1950, and the VA hospital records indicating the Veteran was treated for blastomycosis in 1957 and 2005 through 2006.  The examiner should also address the medical articles from the internet submitted by the appellant's representative in March 2013.

(B)  Did the Veteran sustain additional disability caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary in relation to his 1957 treatment for blastomycosis?  If so, please identify the nature of any such additional disability.  In this regard, the examiner should indicate whether VA, at the time, failed to timely diagnose and properly treat any condition, to include blastomycosis and lung cancer.

(i)  Was such additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part? 

(ii)  Or, was such additional disability the result of an event not reasonably foreseeable (the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided)? 

(iii)  If an additional disability is found and it is determined to be the result of VA carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault or the result of an event not reasonably foreseeable, is it at least as likely as not that such was the principal (i.e., singularly or with some other condition, the immediate or underlying cause of death, or it was etiologically related to the immediate or underlying cause of death) or contributory cause of the Veteran's death (i.e., such disability contributed substantially or materially to the Veteran's death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death)? It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection)? 

The rationale for any opinion expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



